IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36167

STATE OF IDAHO,                                   )    2010 Unpublished Opinion No. 458
                                                  )
        Plaintiff-Respondent,                     )    Filed: May 10, 2010
                                                  )
v.                                                )    Stephen W. Kenyon, Clerk
                                                  )
WILLIAM JAY KALISZ,                               )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
        Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                  )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Michael E. Wetherell, District Judge.

        Order relinquishing jurisdiction, affirmed.

        Molly J. Huskey, State Appellate Public Defender; Heather M. Carlson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Elizabeth A. Koeckeritz, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                      Before LANSING, Chief Judge, GUTIERREZ, Judge
                                 and MELANSON, Judge



PER CURIAM
        William Jay Kalisz was convicted of failure to register as a sex offender, Idaho Code
§ 18-8307. The district court imposed a unified ten-year sentence with three and one-half-year
determinate term and retained jurisdiction for 180 days. At the conclusion of the retained
jurisdiction program, the court relinquished jurisdiction and ordered execution of Kalisz’s
sentence. Kalisz appeals the court’s decision to relinquish jurisdiction and contends that the
court abused its discretion in failing to sua sponte reduce his sentence upon relinquishing
jurisdiction.
        The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho

                                                 1
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that the district court did not abuse its discretion,
and we therefore affirm the order relinquishing jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Kalisz’s original
sentence, without modification. Therefore, the order relinquishing jurisdiction and directing
execution of Kalisz’s sentence is affirmed.




                                                 2